Citation Nr: 1827004	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral foot and nail fungus, as secondary to Agent Orange or environmental conditions.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	James McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.  He was awarded the Combat Medical Badge.  See 38 U.S.C.A. § 1154(b).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript is of record. 

The issue of service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's onychomycosis of the toenails had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the toenails are satisfied.  38 U.S.C. §§ 1110, 1131, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran is currently diagnosed as having onychomycosis of the toenails.  He asserts that this condition was caused by the moist environmental conditions in Vietnam.  See August 2015 Appellate Brief.  See also Nail Fungus Mayo Clinic (reflecting that fungi thrive in moist and warm environments); Vietnam Red Cross Society, "Preparing for climate change in Vietnam" (noting that Vietnam is struck by typhoons annually and suffers heavy rainfall in the mountainous hinterlands); Podiatry Today (noting the increase in the spread of fungus infections since World War II and the Vietnam War).  Specifically, the Veteran states that in Vietnam it continued to rain from September to February.  During this time his feet were constantly exposed to rain, mud, and wet socks.  See August 2015 Board Hearing.  

The Veteran testified in August 2015 that he observed the fungal condition on his feet during service, that he has "always had issues" with the fungus, and that he observed it on his feet on and off after service.  

The Veteran served in Vietnam and was awarded the Combat Medical Badge.  Consequently, exposure to moist environmental conditions as described by the Veteran is certainly consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2017).  The Board also finds his statements as to observing the fungal condition of his feet during service and continuing after service to be both competent and credible.  He is currently diagnosed as having onychomycosis of the toenails.  Accordingly, 


resolving reasonable doubt in his favor, the Board finds that service connection for onychomycosis of the toenails is warranted.  38 U.S.C. § 5107.


ORDER
Entitlement to service connection for onychomycosis of the toenails is granted.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for service connection for residuals of a TBI is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran asserts that he sustained a head injury when a rocket blast caused him to hit his head on the roof of an armored personnel carrier.  See April 2014 VA C&P Examination Report; August 2015 Board Hearing; August 2015 Appellate Brief.  He also asserts that he was exposed to concussive blasts from exposure to artillery rounds and rocket fire.  At the time of above injuries in service, the Veteran reported experiencing dizziness, feeling light-headed, feeling disoriented, ringing in his ears, sleep deprivation, nausea, concussion, and headaches.  He also stated that he suffered a laceration on his head from hitting his head on the roof of an armored personnel carrier.   

As noted above, the Veteran served in Vietnam and was awarded the Combat Medical Badge.  Exposure to head trauma as described by the Veteran is consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2017).  As such, the Veteran's lay assertions are sufficient to establish in-service head trauma.

The Veteran asserts that he now experiences symptoms of a traumatic brain injury, to include headaches, anxiety, depression, lack of concentration, inability to focus for any length of time, increased frustration, irritability, agitation, mood swings, memory loss, difficulty with social situations and interactions, verbal aggression, lack of empathy, and inflexibility.  

A VA medical opinion concerning a TBI was obtained in April 2014.  However, it does not appear that the examiner accepted the Veteran's assertion of in-service head trauma as true.  As such, a remand is required for an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records dated from September 2014, forward.

2. Schedule the Veteran for a VA TBI examination.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner's attention is directed to the following:

During service:  The Veteran has reported that during service he sustained a head injury when a rocket blast caused him to hit his head on the roof of an armored personnel carrier.  At that time, he suffered a laceration on his head.  He has also reported that he was exposed to concussive blasts from exposure to artillery rounds and rocket fire.  At the time of above injuries in service, the Veteran reported experiencing dizziness, feeling light-headed, feeling disoriented, ringing in his ears, sleep deprivation, nausea, concussion, and headaches.  

At present:  The Veteran has described his current symptoms as follows:  headaches, anxiety, depression, lack of concentration, inability to focus for any length of time, increased frustration, irritability, agitation, mood swings, memory loss, difficulty with social situations and interactions, verbal aggression, lack of empathy, and inflexibility.  

Requested opinion:  The examiner should provide an opinion as to whether it is at least as likely as not that (50% or greater probability) the Veteran has any current residuals of his in-service head injuries.  For the purpose of providing this opinion, the examiner should accept as true that the Veteran suffered the head trauma/injuries and associated symptoms during service as described above.  

The examiner should specifically determine whether any of the Veteran's current symptoms/conditions as described above are associated with his in-service head injuries.  In so doing, the examiner should also determine whether any of these symptoms are attributable to the Veteran's service-connected PTSD, as opposed to a TBI.

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

3. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion.

4. Finally, readjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


